DISMISS and Opinion Filed May 5, 2020




                                   S     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00465-CR

                 VICTORIA DOMINIQUE LOPEZ, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the 282nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F15-52299-S

                       MEMORANDUM OPINION
                 Before Justices Whitehill, Osborne, and Carlyle
                          Opinion by Justice Osborne
      On December 17, 2015, after Victoria Dominique Lopez pleaded nolo

contendere to possession of methamphetamine, the trial court deferred adjudication

of guilt for five years. Thereafter, the State filed a motion to proceed with an

adjudication of guilt, alleging appellant had violated numerous terms and conditions

of her probation. On February 17, 2020, the trial court continued appellant on

probation for two years. Appellant’s notice of appeal, dated March 13, 2020, was

filed in this Court on March 27, 2020.
      As a general rule, an appellate court may consider appeals by criminal

defendants only after conviction. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—

Dallas 1998, no pet.). With regard to deferred adjudication, the Legislature has

authorized appeal of only two types of orders: (1) an order granting deferred

adjudication, and (2) an order imposing punishment pursuant to an adjudication of

guilt. Davis v. State, 195 S.W.3d 708, 711 (Tex. Crim. App. 2006). Orders

modifying the terms or conditions of deferred adjudication are not themselves

appealable. Id.

      Here, there is no judgment of conviction. Rather, the trial court continued

appellant on probation. We do not have jurisdiction over an order continuing a

defendant on community supervision. See id.

      We dismiss this appeal for lack of jurisdiction.



                                           /Leslie Osborne/
                                           LESLIE OSBORNE
                                           JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
200465F.U05




                                        –2–
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

VICTORIA DOMINIQUE LOPEZ,                  On Appeal from the 282nd Judicial
Appellant                                  District Court, Dallas County, Texas
                                           Trial Court Cause No. F15-52299-S.
No. 05-20-00465-CR        V.               Opinion delivered by Justice
                                           Osborne. Justices Whitehill and
THE STATE OF TEXAS, Appellee               Carlyle participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered May 5, 2020




                                     –3–